DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 7, 9-13, 16, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(2)as being anticipated by Shan et al. (US 20210014765).
Regarding claims 1 and 11, Shan teaches sending, by an access and mobility management function device to a session management function device, information about a first bearer in a first network; receiving, by the session management function device, the information about the first bearer (Fig. 1, message 10, [0052] the AMF 108 sends a Create Indirect Data Forwarding Tunnel Request message 10 to the SMF 110 in case direct data forwarding from Source RAN 104 node to Target RAN 106 node is not possible due to one or more issues. When receiving this message, the SMF 110 knows Xn based direct data forwarding between the Source RAN 104 node and Target RAN 106 node is unavailable and will create the indirect data forwarding tunnel between the Source UPF 112 and Target UPF 114); 
(Fig. 1, message 13, and [0057] the SMF 110 responds to AMF 108 with Create Indirect Data Forwarding Tunnel Response message 13); and 
sending, by the access and mobility management function device to an access network device in the second network, the flow information and the forwarding information (Fig. 1, message 14, [0058] the AMF 108 sends a Handover Command (Target to Source transparent container, SM forwarding info list) message 14 to the Source RAN 104 node).
Regarding claims 2 and 12, Shan teaches determining, by the session management function device, the first flow based on the information about the first bearer and association information, wherein the association information indicates an association between the first flow and the first bearer (Fig. 1 and [0052] the SMF 110 knows Xn based direct data forwarding between the Source RAN 104 node and Target RAN 106 node is unavailable and will create the indirect data forwarding tunnel between the Source UPF 112 and Target UPF 114).
Regarding claims 3 and 13, Shan teaches receiving, by the access network device from the access and mobility management function device, the flow information and the forwarding information; receiving, by the access network device, a second flow (Fig. 1 and UPF).
Regarding claims 6 and 16, Shan teaches the forwarding information comprises core network tunnel information for data forwarding (Fig. 4 and Fig. 5).
Regarding claims 7 and 17, Shan teaches the forwarding information is allocated by a user plane function device (Fig. 1, Source UPF, and Target UPF).
Regarding claims 9 and 19, Shan teaches wherein the forwarding information is at a granularity of a session (Fig. 1, message 14, [0058] the AMF 108 sends a Handover Command (Target to Source transparent container, SM forwarding info list) message 14 to the Source RAN 104 node).
Regarding claims 10 and 20, Shan teaches determining, by the session management function device, a data forwarding rule; and sending the data forwarding rule to a user plane function device, wherein the data forwarding rule indicates that the tunnel corresponding to the first bearer is for forwarding the first flow (Fig. 1, messages 11a, 11b, 12a, and 12b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shan et al. (US 20210014765).
Regarding claims 8 and 18, Shan teaches the first bearer in the first network is a 4G network ([0129] a fourth generation (4G) baseband processor 604B), and wherein the first flow in the second network is a quality of service (QoS) flow in a 5G network ([0003] RAN nodes can include a 5G Node), Shan, however, does not teach an evolved packet system (EPS) bearer in a 4G network. However, it is well known in the art that 4G includes an packet system (EPS) bearer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the well known system in order to yield to an expected result.
Allowable Subject Matter
Claims 4, 5, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNSOOK CHOI whose telephone number is (571)270-1822.  The examiner can normally be reached on 8am-4:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EUNSOOK CHOI/Primary Examiner, Art Unit 2467